 
EXHIBIT 10.25
 


Mr. Claude Wagner
2368 Whitechapel Pl
Thousand Oaks, CA 91362
United States of America


September 28, 2006




Dear Mr. Wagner:


I am pleased to offer you the position of Vice President, Underwriter at
Greenlight Reinsurance, Ltd. (the “Company”), subject to our customary
background checks which you authorize us to conduct.  This position reports
directly to the President.  The following letter outlines the key terms and
conditions of your employment relationship with the Company.


·  
Start Date: November 1, 2006, subject to Immigration Approval

·  
Place of Employment: The Company’s offices located in The Grand Pavilion, 802
West Bay Road, Grand Cayman Island, B.W.I.

·  
Job Description: See attached Schedule A

·  
Employment Status:  Employee at will.  Your employment may be terminated by the
Company for any reason upon 90 days written notice and may be terminated
immediately by the Company for cause, which shall include, without limitation,
your violation of the Company’s Code of Conduct, the Tax Operating Guidelines or
any other Operating Guidelines or the revocation of your Cayman Work permit as a
result of any action or inaction taken by you.

·  
Work Hours: The standard work hours are 8:30 a.m. to 6:00 p.m., Monday through
Friday.  As a professional employee you will be expected to work overtime
without any additional remuneration.  Cayman does not observe Daylight Savings
Time, so the Company may switch the normal hours of operation to 7:30 a.m. to
5:00 p.m. during the summer months.

·  
Holidays:  The Company will observe a mixture of Caymanian and US holidays
totaling at least 10 days each year.

·  
Travel and Expenses: You will be required to travel as necessary to perform your
job duties.  The Company will reimburse you for reasonable and customary
expenses incurred during the course of business travel upon presentation of
expense statements or vouchers or such other information as the Company may
reasonably require in accordance with Company policies.

·  
Vacation: You will be entitled to 20 days of vacation leave per
year.  Scheduling of vacation time will be subject to prior approval.  Vacation
time does not rollover without prior approval of the President.

·  
Sick days:  You will be entitled to 10 sick days per year for actual
illness.  If you are absent from work for more than three consecutive days, you
will be required to produce a doctor’s note.

·  
Benefits:  You will be entitled to participate in such employee benefit plans
and insurance programs offered by the Company, or which it may adopt from time
to time, for its employees, in accordance with the eligibility requirements for
participation therein and applicable law.

·  
Remuneration:

o  
Base Salary: Annual Base Salary of $180,000.00, which will be paid monthly on or
about the 23rd of each month to a local Caymanian bank account in $US.  Salary
reviews will take place annually in February of the year following performance
and such changes in salary, if any, will be instituted in March of the year
following performance effective as of January 1 of the year following
performance.  For sake of clarity, the performance year of 2006 will be reviewed
in February of 2007, with changes, if any, instituted in March 2007 effective as
of January 1, 2007.

o  
Living Allowance: An annual living allowance of $60,000.00, will be paid monthly
in addition to your base salary.

o  
Bonus: Your annual target bonus is 35% of base salary.  The bonus, if any, will
be evaluated annually in February of the following year, with bonuses declared
shortly thereafter and paid in accordance with the Company’s approved
compensation plan.  Bonus awards will be based on the Company’s performance in
relation to targets established by the Board of Directors annually and your
individual performance in relation to your assigned duties.  You will not be
eligible to participate in the 2006 performance year bonus pool.  Your bonus for
the 2007 performance year will be guaranteed at 35% of base salary, or higher.

o  
Options:  In connection with your accepting the position offered hereby, the
Company will recommend to the Board that you will be awarded 35,000 options to
purchase Class A Ordinary shares of the Company’s ordinary stock at a strike
price equal to the fair market value of the shares on the date the options are
granted, as determined by the Company.  The options shall be evidenced by, and
subject to, the terms and conditions of the Greenlight Capital Re, Ltd. 2004
Stock Incentive Plan and such other terms and conditions as are set forth in
your individual option agreement.

o  
Long-term Incentive Plan: You will be eligible for further option grants as well
as grants of restricted shares, from time to time, subject to the approval of
the Board.  Vesting of options or restricted shares grants and other terms and
conditions of any such awards will be specified in your award agreement(s), if
any.

o  
Pension: The Company has established a Pension plan in compliance with the
Cayman Pension Act.  The will deposit CI$6,000.00 (roughly $7,200.00) into your
pension account annually.  The pension amounts vest 100% after two years of
continuous employment with the Company.

o  
Sign-On Bonus: A sign-on bonus of $75,000 will be paid to you at the earlier of
March 15, 2007, or closing date for the purchase of a house.  If you voluntarily
terminate your employment prior to 36 months after your commencement of
employment, you will be required to re-pay a pro-rata portion of the Sign-On
Bonus.

·  
Tax Advice: For US and Canadian citizens filing tax returns, the Company has
arranged with KPMG to have Federal Tax returns prepared at the Company’s
expense.

·  
Work Permit:  As a non-Caymanian, the Company will be required to obtain a work
permit for you from the Caymanian Immigration authorities prior to your
employment by the Company.  This offer is predicated on the work permit being
acquired and becomes null and void if the Company is unable to obtain the work
permit from the said Immigration authorities.

·  
Relocation Expense Allowance:  The Company will pay you a one time moving
expense allowance of $25,000.00, to be used as you see fit.  The Company will
not be obligated to pay relocation costs in excess of this amount.  If you
voluntarily terminate your employment prior to 36 months after your commencement
of employment, you will be required to re-pay a pro-rata portion of the
Relocation Expense Allowance.  For the sake of clarity, if you elect to
terminate your employment with the Company after 24 months from the commencement
of your employment, you will be required to repay 33% of the initial Relocation
Expense Allowance.

·  
Notice: You may terminate your employment with the Company upon 90 days written
notice.  Upon your voluntary termination and satisfaction of the 90 day notice
period, you will be paid any accrued but unpaid base salary and any unused
vacation time.  If you do not satisfy the 90 day notice period, all unused
vacation time shall be forfeited.

·  
Contingencies:  Your employment will be contingent upon compliance with the Code
of Conduct (to be promulgated by the Company), the Tax Operating Guidelines, and
any other Operating Guidelines promulgated by the Company.

·  
Representation:  You represent and warrant to the Company, and you acknowledge
that the Company has relied on such representation in offering employment to
you, that the performance of your duties to the Company hereunder will not
violate the terms of any agreement with any third party.

·  
Restrictive Covenants:  Your employment is contingent upon your execution of our
Non-competition, Non-solicitation, Intellectual Property and Confidentiality
agreement.



[SIGNATURE PAGE FOLLOWS]
 
 
 

--------------------------------------------------------------------------------

 
 
Mr. Wagner, this offer expires on October 6, 2006.


If you accept this offer, please indicate your acceptance by signing below and
by signing the Non-competition, Non-solicitation, Intellectual Property and
Confidentiality agreement.


I accept this offer of employment and all terms and conditions as outlined
above,




SIGNED: CLAUDE WAGNER                                                      
September 30, 2006                            
Claude
Wagner                                                                        
       Dated




Sincerely,


SIGNED: BART HEDGES                                                             
 September 28, 2006                            
Bart
Hedges                                                                                     Dated
President & Chief Underwriting Officer
Greenlight Reinsurance, Ltd.



